FILED
                        sandraNOT FOR PUBLICATION                           MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAIME MARTINEZ-PEREZ,                            No. 10-71024

              Petitioner,                        Agency No. A073-980-055

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 8, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jaime Martinez-Perez, a native and citizen of El Salvador, petitions for

review of a decision of the Board of Immigration Appeals, summarily affirming

the immigration judge’s denial of petitioner’s applications for asylum, withholding

of removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Perez contends that he suffered past persecution and is entitled to

asylum and withholding relief because he was threatened and beaten by gang

members for refusing to join their gang. Petitioner also fears that Salvadoran

authorities will suspect him being involved with gangs because of his status as a

deportee returning to El Salvador.

      Substantial evidence support the agency’s determination that Martinez-Perez

failed to establish that the harm he suffered, or fears, from gangs or the government

is on account of any protected ground. See INS v. Elias-Zacarias, 502 U.S. 478,

482-84 (1992) (forced recruitment by persecutors seeking to fill their ranks is not

necessarily persecution on account of political opinion); Barrios v. Holder, 581

F.3d 849, 855-56 (9th Cir. 2009) (petitioner who resisted gang recruitment did not

establish persecution on account of social group or political opinion); Arteaga v.

Mukasey, 511 F.3d 940, 944 - 46 (9th Cir. 2007) (returnees who the government

misperceive as gang members are not a “social group”). Accordingly, petitioner’s

asylum and withholding claims fail.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-71024